Thuly, J.,
delivered the opinion of the court.
The chancellor correctly held that the lease of October 14, 1889, was absolutely void. To this conclusion we are bound by the decision of this court in Harris v. State, 72 Miss., 960 (18 South. Rep., 387; 33 L. R. A., 85), and the correctness of that opinion it is now useless to discuss. The differentiation attempted to be drawn by the appellants between that case and this must fail. There is no provision of law relating to the action of the board of supervisors in making leases of sixteenth sections which even intimates that they are acting in any other or different capacity than that in which they act in the discharge of their original routine duties. A meeting of a board of supervisors, if illegal from any cause, is necessarily, by operation of the same law, illegal for all purposes. The position could not be logically sustained that at a meeting, illegal because held at a place not authorized, by law, some *385of the proceedings had at that meeting would he valid while others would he illegal.
The court correctly held that there was no competent proof of a valid'lease to J. W. Ledbetter. Conceding all for which appellants contend as to the effect of the admissions in the suit filed by the county treasurer against the heirs and administrator of Ledbetter (as to which contention we intimate no opinion), it cannot avail, because the record of that proceeding, taken as a whole, shows affirmatively that no valid lease was ever made by any authority to Ledbetter. The provisions of law, as they then existed, regulating the lease of sixteenth sections were mandatory, and they were not complied with in the attempted lease to Ledbetter. The record shows that the purchase money was never paid on the lands claimed to have been leased to Ledbetter, and such payment was a condition precedent to the investiture in the lessee of any title to the land. The statute regulating the leasing of sixteenth section lands at that time expressly provided that it shall be the “duty of said trustees on the final payment of the money, and not before, to convey the right, title, use, interest, and occupation of said sections . . . for and during and until the full end and term of ninety-nine years.” Sec. 2, art. 12, ch. 9, Hutch. Code, p. 213. This same idea is again expressed and emphasized in sec. 5, art. 26, ch. 9, Hutch. Code, p. 223, where it is said: “But in no ease of sale or lease shall any title vest in the purchaser or lessee, until the whole of the purchase money, with interest, shall be paid.” Therefore, no money being paid, no title passed. Hence the attempted lease to Ledbetter, granting its existence, was beyond the validating power of the curative statutes relied on by appellants. Such leasing was not merely irregular or informal; it was absolutely void. Jones v. Madison Co., 72 Miss., 792 (2d par.) (18 South. Rep., 88). It also necessarily follows from this (aside from other considerations as to duration and extent of occupancy) that the lots denominated the “Ledbetter lands” were never subject to assess-*386ment for purposes of taxation. It is true, art. 20, sec. 5, ch. 3, Code 1857, provides that all sixteenth section lands shall be liable .to be taxed as other lands are taxed, but only “after the same shall have been leased;” and we háve herein-before shown that a lease could lawfully be executed only “on the final payment of the money, and not before.” Again, art. 20, see. 5, sufra,, provides that in case of a sale of such sixteenth section lands for taxes “only the title of the lessee, or his assignee, shall pass by such sale;” but when this provision is considered in the light of the statute under which it is claimed the Ledbetter lease was made, that no title shall vest in the purchaser or lessee “until the whole of the purchase money, with interest, shall be paid,” it becomes perfectly manifest that Ledbetter, having failed to pay the purchase money, acquired no title in the land which was susceptible of assessment or capable of being conveyed by sale upon nonpayment of taxes. Even had the leasing to Ledbetter been formally and regularly entered into and possessed every legal prerequisite to a valid lease save only the payment in full of the purchase money, this would avail the appellants naught, for the reason that until such payment was made no title to the land passed. Jones v. Madison County, supra; Hoskins v. R. R., 78 Miss., 769 (29 South. Rep., 518; 84 Am. St. Rep., 644).
The court erroneously ruled as to lots 2 and 5 of the sixteenth section in controversy. The lease executed by the school commissioners to McCloud on July 18, 1860, conveying said lots to him, is valid. The objection of appellee that the lease was for only a term of ninety-four years and thirty-four days is without force, and shows by logical inference, at least, a strong probability that the lease was made with all due observance of formalities upon a term of four years’ credit, as the law required at the time the other portion of the sixteenth section was attempted to be leased — namely, 22d July, 1855. A simple calculation of the time which elapsed between the two dates will show that there was at the date of the execution of the *387lease only ninety-four years and thirty-four days still unexpired of the full term of ninety-nine year's.
ISTor is the objection urged by appellee that the lease should he held to he invalid because the consideration for the lease was paid in cash, and not in four annual installments, of any greater weight. The mandate of the law is that the letting shall, in the first instance, be made for a term of ninety-nine years and upon a four-years’ credit; but, this having been done, the statute further expressly provides that no lease shall be executed and delivered so as to vest any “right, title, use, interest, or occupation” of the land in the lessee until the purchase or lease money has been paid in full. The lease to Mc-Cloud simply acknowledges receipt of the lease money in full; but this recital is no more than a statement that the money had been paid before the execution of the instrument, and does not negative the presumption that the money was paid in the four payments before the lease was in fact delivered. Assuming, however, that the money was paid in bulk at the delivery of the lease, this would not affect the validity of the lease. The purpose of the law in requiring sales to be made upon a term of four years’ credit was presumably to secure the largest price possible; but, the lease having been made, the county would have no cause of complaint that the lessee prepaid the entire purchase price without taking advantage of the time which the law granted him.
But if both the objections urged by appellee were well taken, the curative act (ch. 71, p. 165, Laws 1870.) cured, and was intended to cure, just such defects. The purpose and effect of this act was to validate all leases previously made, though in an informal and irregular manner, so as to render the contracting parties, both lessor and lessee, liable to the obligations which they had respectively assumed or attempted to assume by the execution of such leases, whether or not done in the mode prescribed by the statute. The contention of appellee that the legislative intent was simply to bind the lessees to *388make tke payments as they kad obligated themselves to do, and not to place the reciprocal obligation upon the county to comply with its part of the contract, is rejected as unsound.
It follows from what we have said that the board of super-? visors was not entitled to recover possession of lots 2 and 5 of section 16, T. 28, R. 5, W., and that the decree of the chancellor cancelling the title and claim of the appellants to such land was erroneous.
Reversed, and the cause remanded for decree to be entered in accordance with this opinion.